PER CURIAM.
This was an action by the United States under section 2809 of the Revised Statutes (Comp. St. § 5506), to recover a penalty for bringing into the United States intoxicating liquor without Including the same in the ship’s manifest. The court below sustained a demurrer to the complaint, and dismissed the action, on the authority of United States v. Sischo (C. C. A.) 270 Fed. 958, and United States v. Hana (C. C. A.) 276 Fed. 817. The judgment in the former case was reversed by the Supreme Court in United States v. Sischo, 43 Sup. Ct. 511, 67 L. Ed. -, decided May 7, 1922, and for the reasons there stated the judgment in this case is reversed, with instructions to overrule the demurrer, and for further proceedings in accordance with law.